     Case: 3:18-cv-00020-RAM-RM Document #: 55 Filed: 05/06/19 Page 1 of 4




               IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                    DIVISION OF ST. THOMAS & ST. JOHN

GREAT LAKES INSURANCE SE,

            Plaintiff,
v.

DANIEL MYKOLENKO and NOELLE
MYKPLENKO, in personam, and S/V NADIYA,
her engine, tackle, rigging, apparel, and
appurtenances, in rem,

            Defendants,
___________________________________________/

DANIEL MYKOLENKO and NOELLE
MYKPLENKO

            Third-Party Plaintiffs,
v.

COMPASS POINT MARINA, INC.,

            Third-Party Defendant.
___________________________________________/

COMPASS POINT MARINA, INC.,

            Additional Third-Party Plaintiff,
v.

CHARTER HOUSE YACHT CLUB, INC.,

            Additional Third-Party Defendant,
___________________________________________/

     CHARTER HOUSE YACHT CLUB, LLC.’s ANSWER AND AFFIRMATIVE
DEFENSES TO COMPASS POINT MARINA, INC.’S THIRD-PARTY COMPLAINT

      Third Party Defendant, CHARTER HOUSE YACHT CLUB, LLC., (“CHARTER

HOUSE”), by and through undersigned counsel, Quintairos, Prieto, Wood and Boyer,
    Case: 3:18-cv-00020-RAM-RM Document #: 55 Filed: 05/06/19 Page 2 of 4

                                                                  CASE NO. 3:18-cv-00020
                                                                              Page 2 of 4


P.A., hereby serves its Answer and Affirmative Defenses to the Third Party Complaint

(“Complaint”) of Third Party Plaintiff COMPASS POINT MARINA, INC. (“CPM”) as

follows:

       1.     CHARTER HOUSE admits the allegations contained in Paragraphs 2, 4-5,

7, 10-11, and 29 of the Complaint.

       2.     CHARTER HOUSE denies the allegations contained in Paragraphs 1, 3, 6,

12-13, 16, 19, 23, 30-32, 34-36, and 38-39 of the Complaint.

       3.     CHARTER HOUSE lacks knowledge and information sufficient to form a

belief as to the truth of the allegations contained in Paragraphs 9, 14-15, 17-18, 20-22, 24-

26, 28, and 37 of the Complaint.

       4.     CHARTER HOUSE realleges and restates in prior admissions and denials

for Paragraphs 27 and 33, of the Complaint

       5.     CHARTER HOUSE hereby demands a trial by jury.

                                   AFFIRMATIVE DEFENSES

       As separate and distinct defenses to the Complaint, CHARTER HOUSE alleges

the following:

       1.     CHARTER HOUSE is a Limited Liability Company, not a Corporation,

organized and existing under the laws of the State of North Carolina with Secretary of

State I.D. No.1754814 that was not formed until September 26, 2018 over a year after the

September 6, 2017 hurricane which is alleged to have given rise to this action, and

therefore cannot be liable.
    Case: 3:18-cv-00020-RAM-RM Document #: 55 Filed: 05/06/19 Page 3 of 4

                                                                CASE NO. 3:18-cv-00020
                                                                            Page 3 of 4


         2.   This Court lacks of subject-matter jurisdiction over the claims asserted by

CPM against CHARTER HOUSE;

         3.   This Court lacks personal jurisdiction over Charter House, a North

Carolina company;

         4.   CMP has brought this action in an improper venue;
         5.   CPM has served insufficient process on CHARTER HOUSE;
         6.   CPM insufficiently served process on CHARTER HOUSE;
         7.   CPM’s Complaint fails to state a claim against CHARTER HOUSE upon

which relief can be granted by this Court.

         8.   CHARTER HOUSE reserves the right to amend this Answer and to assert

additional affirmative defenses and/or supplement, alter or change its Answer and

Affirmative Defenses upon completion of appropriate investigation and discovery.

         WHEREFORE, Defendant, CHARTER HOUSE requests judgment in its favor

and against the Third Party Plaintiff CPM, including attorneys’ fees, costs, and expenses

incurred in defending this matter; and such other relief deemed just and proper by this

Court.

                                                Respectfully submitted,

                                                Quintairos, Prieto, Wood & Boyer, P.A.
                                                9300 South Dadeland Blvd., 4th Floor
                                                Miami, FL 33156
                                                Telephone: (305) 670-1101

                                                /s/ Ryan C. Meade
                                                Ryan C. Meade, Esq.
                                                rmeade@qpwblaw.com
                                                V.I. Bar No.: 1033
    Case: 3:18-cv-00020-RAM-RM Document #: 55 Filed: 05/06/19 Page 4 of 4

                                                              CASE NO. 3:18-cv-00020
                                                                          Page 4 of 4


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

the Court’s CM/ECF system this 6th day of May, 2019 to the following:

      Matthew J. Duensing, Esq.
      mduensing@vilawyers.com
      Law Offices of Duensing and Casner
      9800 Buccaneer Mall, Bldg. 2, Ste. 9
      P.O. Box 6785
      St. Thomas, VI 00804

      Andrew C. Simpson, Esq
      asimpson@coralbrief.com
      Andrew C. Simpson, P.C.
      2191 Church Street, Suite 5
      Christiansted, VI 00820

      Gregory H. Hodges, Esq.
      ghodges@dtflaw.com
      Dudley, Topper and Feuerzeig, LLP
      1000 Frederiksberg Gade
      P.O. Box 756
      St. Thomas, VI 00804



                                              /s/ Ryan C. Meade
                                              Ryan C. Meade, Esq.
                                              Gregory W. Kubarych, Esq.
